SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Amendment No. 5 to SCHEDULE14D-9 (RULE14d-101) Solicitation/Recommendation Statement Under Section14(d)(4) of the Securities Exchange Act of 1934 IMPERIAL SUGAR COMPANY (Name of Subject Company) IMPERIAL SUGAR COMPANY (Name of Person(s) Filing Statement) Common Stock, without par value (Title of Class of Securities) (CUSIP Number of Class of Securities) Louis T. Bolognini Senior Vice President and General Counsel Imperial Sugar Company 8016 Highway 90-A, P.O. Box 9 Sugar Land, Texas 77487-0009 (281)491-9181 (Name, Address and Telephone Number of Person Authorized to Receive Notice and Communications on Behalf of the Person(s) Filing Statement) With copies to: Steven J. Williams Paul, Weiss, Rifkind, Wharton& Garrison LLP 1285 Avenue of the Americas New York, New York 10019-6064 (212)373-3000 ¨ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. This Amendment No. 5 to the Schedule 14D-9 (“Amendment No. 5”), filed with the U.S. Securities and Exchange Commission (the “SEC”) on June 18, 2012, amends and supplements the Schedule 14D-9 filed with the SEC on May 11, 2012 (as amended, the “Schedule 14D-9”), by Imperial Sugar Company, a Texas corporation (the “Company” or “Imperial Sugar”), as amended by Amendment No. 1 to the Schedule 14D-9 filed on May 16, 2012, as further amended by Amendment No. 2 to the Schedule 14D-9 filed on May 29, 2012, as further amended by Amendment No. 3 to the Schedule 14D-9 filed on June 4, 2012, and as further amended by Amendment No. 4 to the Schedule 14D-9 filed on June 11, 2012. The Schedule 14D-9 relates to the tender offer (the “Offer”) by Louis Dreyfus Commodities Subsidiary Inc., a Texas corporation (“Merger Sub” or “Offeror”) and a direct wholly-owned subsidiary of LD Commodities Sugar Holdings LLC, a Delaware limited liability company (“Parent”), to purchase all of Imperial Sugar’s outstanding common stock, without par value (which includes any of the Company’s common stock subject to vesting conditions (such shares, the “Restricted Shares”)), and any rights associated with the Company’s common stock issued pursuant to the Rights Agreement (as defined in the Schedule 14D-9) (together with the Company’s common stock, the “Common Shares”), for $6.35 per Common Share, payable net to the seller in cash without interest thereon, less any applicable withholding taxes, upon the terms and subject to the conditions set forth in Offeror’s Offer to Purchase dated May 11, 2012 (as amended or supplemented from time to time) and in the related Letter of Transmittal for Common Shares and Letter of Transmittal for Restricted Shares (as each is amended or supplemented from time to time), copies of which are filed as Exhibits (a)(1)(A), (a)(1)(B) and (a)(1)(C) to the Schedule 14D-9, respectively. All of the limited liability company interests in Parent are owned, directly or indirectly, by Louis Dreyfus Commodities LLC (“LDC”). The Offer is described in a Tender Offer Statement on ScheduleTO (as amended or supplemented from time to time, the “ScheduleTO”), which was filed by Offeror with the SEC on May 11, 2012. The information in the Schedule 14D-9, as previously amended, is hereby incorporated into this Amendment No.5 by reference to all of the applicable items in the Schedule 14D-9, except that such information is hereby amended and supplemented to the extent specifically provided herein.The primary purpose of this Amendment No. 5 is to amend and supplement Item 8 as reflected below.Capitalized terms used herein and not defined shall have the meaning ascribed to such terms in the Schedule 14D-9. ITEM 8. ADDITIONAL INFORMATION TO BE FURNISHED. 1.Item8, Additional Information To Be Furnished, of the Schedule 14D-9 is hereby amended and supplemented by adding a new paragraph at the end of the existing paragraph (m), “Extension of Tender Offer,” as follows: “On June 18, 2012, the Merger Sub extended the Expiration Date of the Offer until 5:00 p.m., New York City time, on Monday, June 18, 2012. The Offer had previously been scheduled to expire at 11:59 p.m., New York City time, on June 15, 2012. The Depositary for the tender offer has advised that, as of 11:59 p.m., New York City time, on Friday, June 15, 2012, 8,547,944 shares of Imperial Sugar common stock have been tendered and not withdrawn, representing approximately 68.5% of the outstanding shares on a fully-diluted basis, including approximately 807,346 shares tendered through notices of guaranteed delivery. The press release announcing the extension of the Offer is filed as Exhibit (a)(1)(G) hereto, and is incorporated herein by reference.” ITEM 9. EXHIBITS Item 9 of the Schedule 14D-9 is hereby amended and supplemented by adding the following exhibit: Exhibit Number Description (a)(1)(G) Press Release issued by Louis Dreyfus Commodities LLC, on June 18, 2012, incorporated by reference to Exhibit (a)(1)(x) to Amendment No. 5 to the Schedule TO filed with the SEC by Parent and Offeror on June 18, 2012. SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. IMPERIAL SUGAR COMPANY By: /s/H.P. Mechler Name: H.P. Mechler Title: Senior Vice President & Chief Financial Officer Dated: June 18, 2012
